DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant has incorporated subject matter previously held as allowable into independent form.  Accordingly, the previous rejections are withdrawn.

Allowable Subject Matter
Claims 1 - 4, 7 - 10, and 13 - 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose or reasonably suggest a device that complies with a predetermined standard and that is mounted in an image capturing apparatus including a mounting part capable of attaching/detaching the device, as required by the instant claim as a whole.  Specifically, the prior art of record fails to disclose at least the limitations:
obtaining, from the image capturing apparatus in accordance with the predetermined standard, the image data and a command used by the image capturing apparatus to output the image data to the device; and
controlling the device such that, if the command includes a value associated with the image analysis processing, the image processing is performed by the device, and if the command includes a value not associated with the image analysis processing, the image data is stored in the device,
wherein if a first value associated with first image analysis processing is stored in the command, the first image analysis processing for the image data is performed by the device, and
if a second value associated with second image analysis processing is stored in the command, the second image analysis processing for the image data is performed by the device.
Accordingly, the claim is considered allowable.

Regarding claim 7, the prior art of record fails to disclose or reasonably suggest an image capturing apparatus including a mounting part capable of attaching/detaching a device capable of storing at least a captured image and complying with a predetermined standard, as required by the instant claim as a whole.  Specifically, the prior art of record fails to disclose at least the limitations:
outputting, to the device in accordance with the predetermined standard, the image data and a command used by the image capturing apparatus to output the image data to the device mounted in the mounting part,
wherein in a case where the device can execute image analysis processing for the image data,
if the image data is a target of first image analysis processing, the command storing a first value associated with the first image analysis processing is output,
if the image data is a target of second image analysis processing, the command storing a second value associated with the second image analysis processing is output, and
if the image data is not the target of the image analysis processing, the command that does not contain a value associated with the image analysis processing is output.
Accordingly, claim is considered allowable.

Claims 13 and 15 are method and medium variants of claim 1 and are similarly considered allowable.

Claims 14 and 16 are method and medium variants of claim 7 and are similarly considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698